Case 8:17-cv-00587-EAK-AEP Document 73 Filed 11/28/18 Page 1 of 2 PageID 1868



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


     JOHN J. JERUE, et al.

                    Plaintiffs,

     v.                                                       Case No. 8:17-cv-587-T-17AEP

     DRUMMOND COMPANY, INC.,

                    Defendant.
                                              /


                                                  ORDER

            This cause comes before the Court sua sponte. On November 5, 2018, the Court

     permitted Attorney Brian O. Balogh to appear pro hac vice on behalf of Defendant in this action

     (Doc. 72). In doing so, the Court directed Mr. Balogh to comply with the electronic filing

     requirements and to file a notice of compliance with such requirements within twenty-one days

     of the date of the Order. The time for compliance lapsed, yet Mr. Balogh failed to comply with

     the electronic filing requirements. Accordingly, it is hereby

            ORDERED:

            1. Within seven (7) days of the date of this Order, Attorney Brian O. Balogh shall

     comply with the electronic filing requirements.

            2. After sending a copy of this Order, the Clerk is directed to cease sending Attorney

     Brian O. Balogh paper copies of orders or any other filings in this action.
Case 8:17-cv-00587-EAK-AEP Document 73 Filed 11/28/18 Page 2 of 2 PageID 1869



           DONE AND ORDERED in Tampa, Florida, on this 28th day of November, 2018.




     cc:   Counsel of Record




                                            2
